IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________    United States Court of Appeals
                                                          Fifth Circuit
                             No. 04-51312              F I L E D
                        _____________________
                                                         April 19, 2005
UNITED STATES OF AMERICA
                                                   Charles R. Fulbruge III
                                                           Clerk
                  Plaintiff - Appellee
                   v.
ROBERTO AGUIRRE-VILLA also known as, Jose Hernandez
                  Defendant - Appellant



                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-687)
                      ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division, for resentencing is granted.

______________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend time to file appellee’s brief until 14 days from the

Court’s denial of appellee’s motion to vacate and remand is moot.